TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00435-CR



                                         Robert Martin, Appellant

                                                      v.

                                      The State of Texas, Appellee




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
                NO. 955530, HONORABLE BOB PERKINS, JUDGE PRESIDING



                               MEMORANDUM OPINION


                 A jury found appellant Robert Martin guilty of aggravated sexual assault and assessed

punishment at imprisonment for life and $10,000 fine. See Tex. Pen. Code Ann. ' 22.021 (West 2003).

His court-appointed attorney filed a brief concluding that the appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds to be advanced. See also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v.

State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App.

1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel=s brief was

delivered to appellant, and he was advised of his right to examine the appellate record and to file a pro se

brief. No pro se brief has been filed.
                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: May 15, 2003

Do Not Publish




                                                     2